NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARY PAULINE EDWARDS; et al.,                   No. 16-16599

                Plaintiffs-Appellants,          D.C. No. 2:15-cv-00590-JAM-KJN

 v.
                                                MEMORANDUM*
K. HSIEH, individually; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted November 30, 2018**

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Plaintiffs, the heirs of former California inmate and decedent James

Edwards, appeal pro se from the district court’s judgment dismissing their 42

U.S.C. § 1983 action predicated on a violation of the Eighth Amendment’s

proscription against cruel and unusual punishment. They allege that the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Defendants were deliberately indifferent to James Edwards’s medical needs

resulting in his death. We have jurisdiction of this timely appeal under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure

12(b)(6). Serra v. Lappin, 600 F.3d 1191, 1195 (9th Cir. 2010).

We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Plaintiffs’ action was proper because Plaintiffs failed to allege

facts sufficient to show that Defendants were deliberately indifferent to James

Edwards’s aortic stenosis and other medical issues. See Toguchi v. Chung, 391
F.3d 1051, 1057-60 (9th Cir. 2004) (a prison official is deliberately indifferent only

if he or she knows of and disregards an excessive risk to inmate health).

      We have carefully examined the Plaintiffs’ three hundred and ten page

operative complaint, including James Edwards’s extensive medical records,

medical literature, and a declaration from Dr. Dali Fan, a clinical professor with

the University of California, Davis, in the Division of Cardiology. We are unable

to identify any evidence whatsoever in their complaint—including Dr. Fan’s

declaration—that would allow a court “to draw the reasonable inference that the

[Defendants are] liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

Missing from the complaint is any evidence that the Defendants were deliberately


                                          2
indifferent to James Edwards’s medical needs or that they treated him with

“conscious disregard” of an excessive risk to his health. Jackson v. McIntosh, 90
F.3d 330, 332 (9th Cir. 1996). Even if we were to conclude that the Defendants

were negligent in their treatment of James Edwards—which we do not—“[m]ere

negligence in diagnosing or treating a medical condition, without more, does not

violate a prisoner’s Eighth Amendment rights.” Toguchi, 391 F.3d at 1057

(quoting McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992) (alteration and

citation omitted)).

      Because Dr. Fan’s declaration did not add any support for the Plaintiffs’

claim of deliberate indifference, the district court’s decision to strike it from the

first amended complaint was harmless.

      Plaintiffs’ motion for judicial notice (Docket Entry No. 10) is granted.

      Defendants County of San Joaquin, Priyasheelta Nand, and Ramesh

Dharawat’s motion to take judicial notice (Docket Entry No. 37) is granted.

      AFFIRMED.




                                           3